Exhibit 10.10

 

EXECUTIVE AGREEMENT

 

This Executive Agreement (“Agreement”) between Civeo Corporation, a Delaware
corporation (the “Company”), and Mike Ridley (the “Executive”) is made and
entered into effective as of the date of      May 4, 2015                (the
“Effective Date”).

 

WHEREAS, Executive is a key executive of the Company or a subsidiary; and

 

WHEREAS, the Company believes it to be in the best interests of its stockholders
to attract, retain and motivate key executives and ensure continuity of
management; and

 

WHEREAS, it is in the best interest of the Company and its stockholders if the
key executives can approach material business development decisions objectively
and without concern for their personal situation; and

 

WHEREAS, the Company recognizes that the possibility of a Change of Control (as
defined below) of the Company may result in the departure of key executives to
the detriment of the Company and its stockholders; and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has authorized this
Agreement and certain similar agreements in order to retain and motivate key
management and to ensure continuity of key management;

 

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Executive agree as follows:

 

1.

Term of Agreement

 

 

(A)

This Agreement shall commence on the Effective Date and, subject to the
provisions for earlier termination in this Agreement, shall continue in effect
through the third anniversary of the Effective Date; provided, however,
commencing on the Effective Date and on each day thereafter, the term of this
Agreement shall automatically be extended for one additional day unless the
Board shall give written notice to Executive that the term shall cease to be so
extended in which event the Agreement shall terminate on the third anniversary
of the date such notice is given.

 

 

(B)

Notwithstanding anything in this Agreement to the contrary, this Agreement, if
in effect on the date of a Change of Control, shall automatically be extended
for the 24-month period following the Change of Control.

 

 

(C)

Termination of this Agreement shall not alter or impair any rights of Executive
arising hereunder on or before such termination.

 

 

 
1

--------------------------------------------------------------------------------

 

 

2.

Certain Definitions

 

 

(A)

“Cause” shall mean:

 

(i)     Executive’s conviction of (or plea of nolo contendere to) a felony,
dishonesty or a breach of trust;

 

(ii)     Executive’s commission of any act of theft, fraud, embezzlement or
misappropriation regardless of whether a criminal conviction is obtained;

 

(iii)     Executive’s continued failure to devote substantially all of his
business time to the Company’s business affairs (excluding failures due to
illness, incapacity, vacations, incidental civic activities and incidental
personal time) which failure is not remedied within a reasonable time after
written demand is delivered by the Company, which demand identifies the manner
in which the Company believes that Executive has failed to devote substantially
all of his business time to the Company’s business affairs; or

 

(iv)     Executive’s unauthorized disclosure of confidential information of the
Company.

 

 

(B)

“Change of Control” shall mean any of the following:

 

(i)     any “person” (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), (other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any affiliate, or any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company), acquires “beneficial ownership”
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of the
Company representing 35% or more of the combined voting power of the Company’s
then outstanding securities; provided, however, that if the Company engages in a
merger or consolidation in which the Company or surviving entity in such merger
or consolidation becomes a subsidiary of another entity, then references to the
Company’s then outstanding securities shall be deemed to refer to the
outstanding securities of such parent entity;

 

(ii)     a change in the composition of the Board, as a result of which fewer
than a majority of the directors are Incumbent Directors. “Incumbent Directors”
shall mean directors who either (i) are directors of the Company as of the
Effective Date, or (ii) are elected, or nominated for election, to the Board
with the affirmative votes of at least two-thirds of the Incumbent Directors at
the time of such election or nomination, but Incumbent Director shall not
include an individual whose election or nomination occurs as a result of either
(1) an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or (2) an
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board;

 

 

 
2

--------------------------------------------------------------------------------

 

 

(iii)     the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity (or if the surviving entity is or
shall become a subsidiary of another entity, then such parent entity)) more than
50% of the combined voting power of the voting securities of the Company (or
such surviving entity or parent entity, as the case may be) outstanding
immediately after such merger or consolidation;

 

(iv)     the stockholders of the Company approve a plan of complete liquidation
of the Company; or

 

(v)     the sale or disposition (other than a pledge or similar encumbrance) by
the Company of all or substantially all of the assets of the Company other than
to a subsidiary or subsidiaries of the Company.

 

For the avoidance of doubt, in no event will a redomicile transaction or
redomestication of the Company’s place of incorporation to Canada be deemed to
constitute a “Change of Control” for purposes of this Agreement.

 

 

(C)

“Date of Termination” shall mean the date the Notice of Termination is given
unless such Notice of Termination is by Executive in which event the Date of
Termination shall not be less than 30 days following the date the Notice of
Termination is given. Further, a Notice of Termination given by Executive due to
a Good Reason event that is corrected by the Company before the Date of
Termination shall be void.

 

 

(D)

“Good Reason” shall mean:

 

(i)     a material reduction in Executive’s authority, duties or
responsibilities from those in effect immediately prior to the Change of Control
or the assignment to Executive duties or responsibilities materially
inconsistent with those of Executive in effect immediately prior to the Change
of Control;

 

(ii)     a material reduction of Executive’s compensation and benefits,
including, without limitation, annual base salary, annual bonus, and equity
incentive opportunities from those in effect immediately prior to the Change of
Control;

 

(iii)     the Company fails to obtain a written agreement from any successor or
assigns of the Company to assume and perform this Agreement as provided in
Section 8 hereof; or

 

(iv)     the Company requires Executive, without Executive’s consent, to be
based at any office located more than 50 miles from the Company’s offices to
which Executive was based immediately prior to the Change of Control, except for
travel reasonably required in the performance of Executive’s duties.

 

 

 
3

--------------------------------------------------------------------------------

 

 

Notwithstanding the above however, Good Reason shall not exist with respect to a
matter unless all of the following conditions are satisfied: (i) the condition
giving rise to Executive’s termination of employment must have arisen without
Executive’s consent; and (ii) (1) Executive must provide written notice to the
Company of such condition in accordance with Section 11 within 30 days of the
initial existence of the condition, (2) the condition specified in such notice
must remain uncorrected for 30 days after receipt of such notice by the Company
and (3) the date of Executive’s termination of employment must occur within 30
days after the expiration of the cure period set forth in (2) above.

 

For purposes of this Agreement, “Good Reason” shall be construed to refer to
Executive’s positions, duties, and responsibilities in the position or positions
in which Executive serves immediately before the Change of Control, but shall
not include titles or positions with subsidiaries and affiliates of the Company
that are held primarily for administrative convenience.

 

For the avoidance of doubt, in no event will a redomicile transaction or
redomestication of the Company’s place of incorporation to Canada be deemed to
constitute “Good Reason” for purposes of this Agreement.

 

 

(E)

“Notice of Termination” shall mean a written notice delivered to the other party
indicating the specific termination provision in this Agreement relied upon for
termination of Executive’s employment and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated. For this purpose,
termination of Executive’s employment shall be interpreted consistent with the
meaning of the term “Separation from Service” in Section 409A(a)(2)(A)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”) and applicable regulation
authority.

 

 

(F)

“Protected Period” shall mean the 18-month period beginning on the effective
date of a Change of Control.

 

 

(G)

“Target AICP” shall mean the targeted value of Executive’s annual incentive
compensation plan bonus for the year in which the Date of Termination occurs or
the fiscal year immediately preceding the Change of Control, whichever is a
greater amount.

 

 

(H)

“Termination Base Salary” shall mean Executive’s base salary at the rate in
effect at the time the Notice of Termination is given or, if a greater amount,
Executive’s base salary at the rate in effect immediately prior to the Change of
Control.

 

3.

No Employment Agreement.

 

 

(A)

This Agreement shall be considered solely as a “severance agreement” obligating
the Company to pay Executive certain amounts of compensation and to provide
certain benefits in the event and only in the event of Executive’s termination
of employment for the specified reasons and at the times specified herein. The
parties agree that this Agreement shall not be considered an employment
agreement and that Executive is an “at will” employee of the Company.

 

 

 
4

--------------------------------------------------------------------------------

 

 

 

(B)

Unless otherwise agreed to in writing by the Company and Executive prior to the
termination of Executive’s employment, any termination of Executive’s employment
shall constitute an automatic resignation of Executive as an officer of the
Company and each affiliate of the Company, and an automatic resignation of
Executive from the Board and the board of directors of the Company (if
applicable) and from the board of directors or similar governing body of any
affiliate of the Company and from the board of directors or similar governing
body of any corporation, limited liability entity or other entity in which the
Company or any affiliate holds an equity interest and with respect to which
board or similar governing body Executive serves as the Company’s or such
affiliate’s designee or other representative.

 

4.

Regular Severance Benefits.

 

Subject to Section 13, if the Company terminates Executive’s employment other
than for Cause and not during the Protected Period, Executive shall receive the
following compensation and benefits from the Company:

 

 

(A)

Within 15 days of the expiration of the Release Period (as defined in Section
13), the Company shall pay to Executive in a lump sum, in cash, an amount equal
to one times the sum of Executive’s (i) Termination Base Salary and (ii) Target
AICP.

 

 

(B)

Notwithstanding anything in any Company stock plan or grant agreement to the
contrary, all restricted shares, restricted stock units, phantom stock units or
any other equity based award of Executive shall, to the extent such awards would
have vested in accordance with their terms had Executive remained employed for
the 12-month period following the Date of Termination, become vested and
restrictions thereon shall lapse as of the expiration of the Release Period, and
the Company shall promptly deliver such shares to Executive.

 

 

(C)

For the 12-month period following the date of termination of Executive’s
employment with the Company, the Company shall continue to provide Executive and
Executive’s eligible family members with medical and dental health benefits at
least equal to those which would have been provided to Executive if Executive’s
employment had not been terminated. The medical and dental health benefits
coverage shall be provided at full cost to the Executive during the applicable
period. The Company shall also provide Executive with a lump sum payment within
15 days following the expiration of each of the two, sixth-month periods
following termination of Executive’s employment with the Company in such amount
that, after all taxes on that amount, shall be equal to the full cost, reduced
by the cost sharing applicable to active employees, of providing Executive and
Executive’s eligible family members with medical and dental health benefits
coverage during each such preceding six-month period. Notwithstanding the
foregoing, such benefits coverage shall not continue beyond the first sixty days
following termination of Executive’s employment with the Company, and the lump
sum payments shall not be paid, unless Executive complies with the requirements
of Section 13 hereof by executing a general release. Notwithstanding the
foregoing, if Executive becomes eligible to receive medical and dental benefits
under another employer’s plans during the 12-month period following the date of
termination of Executive’s employment with the Company, the Company’s
obligations under this Section 4C shall be reduced to the extent comparable
benefits are actually received by Executive during such period, and any such
benefits actually received by Executive shall be promptly reported by Executive
to the Company. In the event Executive is ineligible under the terms of the
Company’s health and other welfare benefit plans or programs to continue to be
so covered during the 12-month period following the date of termination of
Executive’s employment with the Company, the Company shall provide Executive
with substantially equivalent coverage through other sources or will provide
Executive with a lump sum payment within 15 days following the expiration of
each of the two, six-month periods following termination of Executive’s
employment with the Company in such amount that, after all taxes on that amount,
shall be equal to the cost of providing Executive and Executive’s eligible
family members with the medical and dental health benefits coverage during each
such preceding six-month period. Any lump sum shall be determined on a present
value basis using the interest rate provided in Section 1274(b)(2)(B) of the
Code on the Date of Termination.

 

 

 
5

--------------------------------------------------------------------------------

 

 

5.

Change of Control Severance Benefits

 

Subject to Section 13, if either (a) Executive terminates his employment during
the Protected Period for a Good Reason event or (b) the Company terminates
Executive’s employment during the Protected Period other than for Cause,
Executive shall receive, the following compensation and benefits from the
Company:

 

 

(A)

Within 15 days of the expiration of the Release Period, the Company shall pay to
Executive in a lump sum, in cash, an amount equal to two times the sum of
Executive’s (i) Termination Base Salary and (ii) Target AICP.

 

 

(B)

Notwithstanding anything in any Company stock plan or grant agreement to the
contrary, (i) all restricted shares, restricted stock units, phantom stock units
and any other equity based award of Executive shall become 100% vested and all
restrictions thereon shall lapse as of the expiration of the Release Period, and
the Company shall promptly deliver such shares (or cash in lieu of shares in the
case of phantom stock unit awards) to Executive and (ii) each then outstanding
stock option of Executive shall become 100% exercisable as of the expiration of
the Release Period and shall remain exercisable for 90 days following the lapse
of the Release Period.

 

 

(C)

Executive shall be fully vested in Executive’s accrued benefits under all
qualified pension, nonqualified pension, profit sharing, 401(k), deferred
compensation and supplemental plans maintained by the Company for Executive’s
benefit as of the lapse of such sixty-day period except to that the extent the
acceleration of vesting of such benefits would violate any applicable law or
require the Company to accelerate the vesting of the accrued benefits of all
participants in such plan or plans, in which event the Company shall pay
Executive a lump sum amount, in cash, within 15 days of the lapse of such
sixty-day period, equal to the present value of such unvested accrued benefits
that cannot become vested under the plan for the reasons provided above.

 

 

 
6

--------------------------------------------------------------------------------

 

 

 

(D)

For the 24-month period following the date of termination of Executive’s
employment with the Company, the Company shall continue to provide Executive and
Executive’s eligible family members with medical and dental health benefits at
least equal to those which would have been provided to Executive if Executive’s
employment had not been terminated. The medical and dental health benefits
coverage shall be provided at full cost to the Executive during the applicable
period. The Company shall also provide Executive with a lump sum payment within
15 days following the expiration of each of the four, sixth-month periods
following termination of Executive’s employment with the Company in such amount
that, after all taxes on that amount, shall be equal to the full cost, reduced
by the cost sharing applicable to active employees, of providing Executive and
Executive’s eligible family members with medical and dental health benefits
coverage during each such preceding six-month period. Notwithstanding the
foregoing, such benefits coverage shall not continue beyond the first sixty days
following termination of Executive’s employment with the Company, and the lump
sum payments shall not be paid, unless Executive complies with the requirements
of Section 13 hereof by executing a general release. Notwithstanding the
foregoing, if Executive becomes eligible to receive medical, dental and
disability benefits under another employer’s plans during the 24-month period
following the date of termination of Executive’s employment with the Company,
the Company’s obligations under this Section 5D shall be reduced to the extent
comparable benefits are actually received by Executive during such period, and
any such benefits actually received by Executive shall be promptly reported by
Executive to the Company. In the event Executive is ineligible under the terms
of the Company’s health and other welfare benefit plans or programs to continue
to be so covered during the 24-month period following the date of termination of
Executive’s employment with the Company, the Company shall provide Executive
with substantially equivalent coverage through other sources or will provide
Executive with a lump sum payment within 15 days following the expiration of
each of the four, six-month periods following termination of Executive’s
employment with the Company in such amount that, after all taxes on that amount,
shall be equal to the cost of providing Executive and Executive’s eligible
family members with medical and dental health benefits coverage during each such
preceding six-month period. Any lump sum shall be determined on a present value
basis using the interest rate provided in Section 1274(b)(2)(B) of the Code on
the Date of Termination.

 

 

 
7

--------------------------------------------------------------------------------

 

 

 

(E)

For the period beginning on the date of termination of Executive’s employment
with the Company and ending on December 31 of the second calendar year following
the calendar year which includes the date of termination, or until Executive
accepts other employment, including as an independent contractor, with a new
employer, Executive shall be entitled to receive outplacement services, payable
by the Company, with an aggregate cost not to exceed 15% of Executive’s
Termination Base Salary, with an executive outplacement service firm reasonably
acceptable to the Company and Executive.

 

6.

Parachute Taxes.

 

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“disqualified individual” (as defined in Section 280G(c) of the Code), and the
payments and benefits provided for under this Agreement, together with any other
payments and benefits which Executive has the right to receive from the Company
or any of its affiliates, would constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), then the payments and benefits provided for
under this Agreement shall be either (a) reduced (but not below zero) so that
the present value of such total amounts and benefits received by Executive from
the Company and its affiliates will be one dollar ($1.00) less than three times
Executive’s “base amount”(as defined in Section 280G(b)(3) of the Code) and so
that no portion of such amounts and benefits received by Executive shall be
subject to the excise tax imposed by Section 4999 of the Code or (b) paid in
full, whichever produces the better net after-tax position to Executive (taking
into account any applicable excise tax under Section 4999 of the Code and any
other applicable taxes). The reduction of payments and benefits hereunder, if
applicable, shall be made by reducing, first, payments or benefits to be paid in
cash hereunder in the order in which such payment or benefit would be paid or
provided (beginning with such payment or benefit that would be made last in time
and continuing, to the extent necessary, through to such payment or benefit that
would be made first in time) and, then, reducing any benefit to be provided in
kind hereunder in a similar order. The determination as to whether any such
reduction in the amount of the payments and benefits provided hereunder is
necessary shall be made by the Company. If a reduced payment or benefit is made
or provided and through error or otherwise that payment or benefit, when
aggregated with other payments and benefits from the Company (or its affiliates)
used in determining if a parachute payment exists, exceeds one dollar ($1.00)
less than three times Executive’s base amount, then Executive shall immediately
repay such excess to the Company upon notification that an overpayment has been
made.

 

7.

Mitigation.

 

Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise nor, except as
provided in Section 4C and Section 5D shall the amount of any payment or benefit
provided for in this Agreement be reduced by any compensation earned or benefit
received by Executive as the result of employment by another employer or
self-employment, by retirement benefits, by offset against any amount claimed to
be owed by Executive to the Company or otherwise. Executive shall not be
entitled to receive any severance payments or benefits pursuant to any Company
severance plan or program for employees in general.

 

 

 
8

--------------------------------------------------------------------------------

 

 

8.

Successor Agreement.

 

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no succession had taken place. Failure of the successor
to so assume shall constitute a breach of this Agreement and entitle Executive
to the benefits hereunder as if triggered by a termination by the Company other
than for Cause.

 

9.

Indemnity.

 

In any situation where under applicable law the Company has the power to
indemnify, advance expenses to and defend Executive in respect of any judgments,
fines, settlements, loss, cost or expense (including attorneys fees) of any
nature related to or arising out of Executive’s activities as an agent,
employee, officer or director of the Company or in any other capacity on behalf
of or at the request of the Company, then the Company shall promptly on written
request, indemnify Executive, advance expenses (including attorney’s fees) to
Executive and defend Executive to the fullest extent permitted by applicable
law, including but not limited to making such findings and determinations and
taking any and all such actions as the Company may, under applicable law, be
permitted to have the discretion to take so as to effectuate such
indemnification, advancement or defense. Such agreement by the Company shall not
be deemed to impair any other obligation of the Company respecting Executive’s
indemnification or defense otherwise arising out of this or any other agreement
or promise of the Company under any statute.

 

10.

Code Section 409A Restrictions.

 

 

(A)

Each payment under this Agreement, including each payment in a series of
installment payments, is intended to be a separate payment for purposes of
Treas. Reg. § 1.409A-2(b), and is intended to be: (i) exempt from Section 409A
of the Code, the regulations and other binding guidance promulgated thereunder
(“Section 409A”), including, but not limited to, by compliance with the
short-term deferral exemption as specified in Treas. Reg. § 1.409A-1(b)(4) and
the involuntary separation pay exception within the meaning of Treas. Reg. §
1.409A-1(b)(9)(iii), or (ii) in compliance with Section 409A, including, but not
limited to, being paid pursuant to a fixed schedule or specified date pursuant
to Treas. Reg. § 1.409A-3(a) and the provisions of this Agreement will be
administered, interpreted and construed accordingly.

 

 

(B)

Notwithstanding anything in this Agreement to the contrary, if payment of any
amounts under this Agreement would be subject to additional taxes and interest
under Section 409A because the timing of such payments is not delayed as
provided in Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder,
then any such payments that Executive would otherwise be entitled to during the
first six months following the date of the Executive’s termination of employment
with the Company shall be accumulated and paid on the first business day that is
six months after the date of the Executive’s termination of employment with the
Company, or such earlier date upon which such payments can be paid under Section
409A without being subject to such additional taxes and interest. If this
Section becomes applicable such that any payments are delayed, any payments that
are so delayed shall accrue interest on a non-compounded basis, from the date
they would otherwise have been made absent such delay to the actual date of
payment, at the prime or base rate of interest announced by Wells Fargo Bank (or
any successor thereto) at its principal office in Houston, Texas on the date of
such termination, which shall be paid in a lump sum on the actual date of
payment of the delayed payments.

 

 

 
9

--------------------------------------------------------------------------------

 

 

 

(C)

Notwithstanding anything in this Agreement to the contrary, if benefits to be
made available under this Agreement would be subject to additional taxes and
interest under Section 409A because the provision of such benefits is not
delayed for the first six months following the date of the Executive’s
termination of employment with the Company as provided in Section
409A(a)(2)(B)(i) of the Code and the regulations thereunder, such benefits shall
not be delayed; however, the Executive shall pay to the Company, at the time or
times such benefits are provided, the fair market value of such benefits, and
the Company shall reimburse the Executive for any such payments on the fifth
business day following the expiration of such six-month period.

 

 

(D)

Executive hereby agrees to be bound by the Company’s determination of its
“specified employees” (as such term is defined in Section 409A) in accordance
with any of the methods permitted under the regulations issued under Section
409A.

 

11.

Notice.

 

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and delivered by United States
certified or registered mail (return receipt requested, postage prepaid) or by
courier guaranteeing overnight delivery or by hand delivery (with signed receipt
required), addressed to the respective addresses set forth below, and such
notice or communication shall be deemed to have been duly given two days after
deposit in the mail, one day after deposit with such overnight carrier or upon
delivery with hand delivery. The addresses set forth below may be changed by a
writing in accordance herewith.

 

Company:
Civeo Corporation
333 Clay Street, Suite 4980
Houston, Texas 77002
Attn: Chairman of the Board

Executive:
Mike Ridley
_____________________
_____________________

   

 

 

 
10

--------------------------------------------------------------------------------

 

  

12.

Arbitration.

 

Subject to the Company’s right to seek equitable or injunctive relief pursuant
to Section 14, the parties agree to resolve any claim or controversy arising out
of or relating to this Agreement, including but not limited to the consequences
of any termination of employment of Executive, by binding arbitration under the
Federal Arbitration Act before one arbitrator in Houston, Texas, administered by
the American Arbitration Association under its Commercial Arbitration Rules, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The fees and expenses of the arbitrator shall be
borne solely by the non-prevailing party or, in the event there is no clear
prevailing party, as the arbitrator deems appropriate. Except as provided above,
each party shall pay its own costs and expenses (including, without limitation,
attorneys’ fees) relating to any mediation/arbitration proceeding conducted
under this Section 12.

 

13.

Waiver and Release.

 

As a condition to the receipt of any payment or benefit as a severance payment
under Section 4 or 5 of this Agreement, Executive must first execute and deliver
to the Company a binding general release, as prepared by the Company, that
releases the Company, its officers, directors, employees, agents, subsidiaries
and affiliates from any and all claims and from any and all causes of action of
any kind or character that Executive may have arising out of Executive’s
employment with the Company or the termination of such employment, but excluding
(i) any claims and causes of action that Executive may have arising under or
based upon this Agreement, and (ii) any vested rights Executive may have under
any employee benefit plan or deferred compensation plan or program of the
Company. The general release described above must be effective and irrevocable
within 55 days after the date of Executive’s termination of employment with the
Company (the “Release Period”).

 

14.

Restrictive Covenants.

 

During Executive’s employment with the Company, the Company shall give Executive
access to some or all of its Confidential Information, as defined below, that
Executive has not had access to or knowledge of before the execution of this
Agreement.

 

 

(A)

Non-Competition. Executive agrees that, in consideration for the Company’s
promise to provide Executive with Confidential Information, during the Term and
for a period of twelve (12) months following any termination of employment (the
“Restricted Period”), he will not either directly or indirectly, own, manage,
operate, control, invest in, hold shares or any other equity interest in, lend
to, serve as a consultant to, be employed by, participate in, be a director,
officer, trustee or be connected, in any manner, with the ownership, management,
operation or control of any business that directly or indirectly in whole or in
part engages in the business of (i) the design, manufacture, sale and/or lease
of mobile or modular buildings, or (ii) providing remote site, workforce
accommodations or associated facility management services, catering, water and
wastewater treatment, commercial laundry or personnel logistics, in British
Columbia, Alberta, Saskatchewan, Manitoba or the United States of America;
provided, however, Executive shall not be prevented from owning no more than 2%
of any company whose stock is publicly traded or in any company where such
ownership is expressly disclosed to the Company by Executive prior to execution
of this Agreement. Executive agrees that, in order to protect the Company’s
Confidential Information, it is necessary to enter into this restrictive
covenant, which is ancillary to the enforceable promises between the Company and
Executive otherwise contained in this Agreement.

 

 

 
11

--------------------------------------------------------------------------------

 

 

 

(B)

Confidential Information. Executive agrees that he will not, except as the
Company may otherwise consent or direct in writing, reveal or disclose, sell,
use, lecture upon, publish or otherwise disclose to any third party any
Confidential Information or proprietary information of the Company, or authorize
anyone else to do these things at any time either during or subsequent to his
employment with the Company. This subsection shall continue in full force and
effect after termination of Executive’s employment and after the termination of
this Agreement. Executive’s obligations under this subsection with respect to
any specific Confidential Information and proprietary information shall cease
when that specific portion of the Confidential Information and proprietary
information becomes publicly known, in its entirety and without combining
portions of such information obtained separately. It is understood that such
Confidential Information and proprietary information of the Company include
matters that Executive conceives or develops, as well as matters Executive
learns from other employees of the Company. “Confidential Information” is
defined to include information: (1) disclosed to or known by Executive as a
consequence of or through his employment with the Company; (2) not generally
known outside the Company; and (3) that relates to any aspect of the Company or
its business, finances, operation plans, budgets, research, or strategic
development. “Confidential Information” includes, but is not limited to, the
Company’s trade secrets, proprietary information, financial documents, long
range plans, customer or supplier lists, employer compensation, marketing
strategy, data bases, costing data, computer software developed by the Company,
investments made by the Company, and any information provided to the Company by
a third party under restrictions against disclosure or use by the Company or
others.

 

 

(C)

Non-Solicitation. To protect the Company’s Confidential Information, and in the
event of Executive’s termination of employment for any reason whatsoever,
whether by Executive or the Company, it is necessary to enter into the following
restrictive covenant, which is ancillary to the enforceable promises between the
Company and Executive otherwise contained in this Agreement. Executive covenants
and agrees that during Restrictive Period, Executive will not, directly or
indirectly, either individually or as a principal, partner, agent, consultant,
contractor, employee or as a director or officer of any corporation or
association, or in any other manner or capacity whatsoever, except on behalf of
the Company, solicit business, or attempt to solicit business, and products or
services competitive with products or services sold by the Company, from the
Company’s clients, suppliers or customers, or those individuals or entities with
whom the Company did business during Executive’s employment. Executive further
agrees that during Executive’s employment and for the Non-Solicitation Period,
Executive will not, except on behalf of the Company, either directly or
indirectly, or by acting in concert with others, solicit or influence any
Company employee to leave the Company’s employment.

 

 

 
12

--------------------------------------------------------------------------------

 

 

 

(D)

Return of Documents, Equipment, Etc. All writings, records, and other documents
and things comprising, containing, describing, discussing, explaining, or
evidencing any Confidential Information, and all equipment, components, parts,
tools, and the like in Executive’s custody or possession that have been obtained
or prepared in the course of Executive’s employment with the Company shall be
the exclusive property of the Company, shall not be copied and/or removed from
the premises of the Company, except in pursuit of the business of the Company,
and shall be delivered to the Company, without Executive retaining any copies,
upon notification of the termination of Executive’s employment or at any other
time requested by the Company. The Company shall have the right to retain,
access, and inspect all property of Executive of any kind in the office, work
area, and on the premises of the Company upon termination of Executive’s
employment and at any time during employment by the Company to ensure compliance
with the terms of this Agreement.

 

 

(E)

No Previous Restrictive Agreements. Executive represents that, except as
disclosed in writing to the Company, Executive is not bound by the terms of any
agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of Executive’s employment by the Company or to refrain from competing,
directly or indirectly, with the business of such previous employer or any other
party. Executive further represents that Executive’s performance of all the
terms of this Agreement and Executive’s work duties for the Company does not and
will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by Executive in confidence or in trust prior to
Executive’s employment with the Company, and Executive will not disclose to the
Company or induce the Company to use any confidential or proprietary information
or material belonging to any previous employer or other party.

 

 

(F)

Breach. Executive and the Company agree and acknowledge that the limitations as
to time, geographical area and scope of activity to be restrained as set forth
in Section 14 hereof are reasonable and do not impose any greater restraint than
is necessary to protect the legitimate business interests of the Company.
Executive and the Company also acknowledge that money damages would not be
sufficient remedy for any breach of this Section 14 by Executive, and the
Company or its direct or indirect subsidiaries shall be entitled to enforce the
provisions of this Section 14 by specific performance and injunctive relief as
remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for a breach of this Section 14 but shall be in
addition to all remedies available at law or in equity, including the recovery
of damages from Executive and Executive’s agents and/or any termination or
offset against any payments that may be due pursuant to this Agreement.

 

 

 
13

--------------------------------------------------------------------------------

 

 

 

(G)

Enforceability. The agreements contained in this Section 14 are independent of
the other agreements contained herein. Accordingly, failure of the Company to
comply with any of its obligations outside of this Section does not excuse
Executive from complying with the agreements contained herein.

 

 

(H)

Survivability. The agreements contained in this Section 14 shall survive the
termination of this Agreement for any reason.

 

 

(I)

Reformation. The Company and Executive agree that the foregoing restrictions are
reasonable under the circumstances and that any breach of the covenants
contained in this Section 14 would cause irreparable injury to the Company.
Executive expressly represents that enforcement of the restrictive covenants set
forth in this Section 14 will not impose an undue hardship upon Executive or any
person affiliated with Executive. Executive understands that the foregoing
restrictions may limit Executive’s ability to engage in certain businesses
during the Restricted Period, but acknowledges that Executive will receive
sufficiently high remuneration and other benefits from the Company to justify
such restriction. Further, Executive acknowledges that Executive’s skills are
such that Executive can be gainfully employed in non-competitive employment, and
that the agreement not to compete will not prevent Executive from earning a
living. Nevertheless, if any of the aforesaid restrictions are found by a court
of competent jurisdiction to be unreasonable, or overly broad as to geographic
area or time, or otherwise unenforceable, the parties intend for the
restrictions herein set forth to be modified by the court making such
determination so as to be reasonable and enforceable and, as so modified, to be
fully enforced. By agreeing to this contractual modification prospectively at
this time, the Company and Executive intend to make this provision enforceable
under the law or laws of all applicable jurisdictions so that the entire
agreement not to compete and this Agreement as prospectively modified shall
remain in full force and effect and shall not be rendered void or illegal.

 

15.

Employment with Affiliates.

 

Employment with the Company for purposes of this Agreement includes employment
with any entity in which the Company has a direct or indirect ownership interest
of 50% or more of the total combined voting power of all outstanding equity
interests, and employment with any entity which has a direct or indirect
interest of 50% or more of the total combined voting power of all outstanding
equity interests of the Company.

 

16.

Governing Law.

 

 

(A)

THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

 

 

(B)

EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS IN HARRIS COUNTY, TEXAS, FOR THE PURPOSES OF ANY
PROCEEDING ARISING OUT OF THIS AGREEMENT.

 

 

 
14

--------------------------------------------------------------------------------

 

 

17.

Entire Agreement.

 

This Agreement is an integration of the parties’ agreement and no agreement or
representatives, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. This Agreement hereby expressly terminates,
rescinds and replaces in full any prior agreement (written or oral) between the
parties relating to the subject matter hereof.

 

18.

Withholding of Taxes.

 

The Company shall withhold from all payments and benefits provided under this
Agreement all taxes required to be withheld by applicable law.

 

19.

Beneficiary.

 

In the event Executive dies before receiving the lump sum severance payment to
which Executive was entitled hereunder, Executive’s spouse or, if there is no
spouse, the beneficiary designated by Executive under the Company-sponsored
group term life insurance plan, shall receive such payment.

 

[End of Page]

 

 

 

 

 
15

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
effective for all purposes as of the Effective Date.

 

CIVEO CORPORATION

 

 

 

By: /s/ Bradley J. Dodson          

Name: Bradley J. Dodson

Title: President & CEO

 

 

EXECUTIVE

 

 

/s/ Mike Ridley                

Mike Ridley

 

 

 

16